Dismissed and Memorandum Opinion filed October 1, 2013.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00791-CR

                   TERRY MICHAEL NATIONS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1380801

                 MEMORANDUM                      OPINION


      After a plea of guilty, appellant was convicted of the offense of burglary of a
building with the intent to commit theft and sentenced on July 11, 2013, to three
years in State Jail. No motion for new trial was filed. Appellant’s notice of appeal
was not filed until August 27, 2013.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule
26 is essential to vest the court of appeals with jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2